This presentation contains Forward Looking Statements and other information designed to convey our projections and expectations regarding future results. There are a number of factors which could cause our actual results to vary materially from those projected in this presentation. The principal risk factors that may cause these differences are described in various documents we file with the Securities and Exchange Commission, such as our Current Reports on Form 8-K, and our regular reports on Forms 10-Q and 10-K, particularly in “Item 1A, Risk Factors.” Please review this presentation in conjunction with a thorough reading and understanding of these risk factors. We especially identify statements concerning our recently-announced transactions involving Medmarc Insurance group and Independent Nevada Doctors Insurance Exchange as forward looking statements and direct your attention to our news releases issued on June 27, 2012 and our Current Report on Form 8K, issued on June 28, 2012 for a discussion of risk factors pertaining to these transactions and subsequent integration into ProAssurance This presentation contains Non-GAAP measures, and we may reference Non-GAAP measures in our remarks and discussions. A reconciliation of these measures to GAAP measures is available in our latest quarterly news release, which is available in the Investor Relations section of our website, www.ProAssurance.com, and in the related Current Reports on Form 8K disclosing that release. FORWARD LOOKING STATEMENTS 1 NON-GAAP MEASURES ProAssurance General Update We are the only pure-play, publicly-traded healthcare professional liability (HCPL) insurance company in America. ProAssurance Corporate Profile Specialty liability insurance writer Primarily Healthcare Professional Liability (HCPL) Only pure play public company writing predominately HCPL Market Cap: ~$2.8 billion Shareholders’ Equity: $2.3 billion Total Assets: $5.0 billion Annualized dividend yield is 1.1% ($0.25/share/qtr.) Rated “A” by Fitch and A. M. Best 3 ProAssurance Corporate Profile Successfully adding business across the risk spectrum as the delivery of healthcare changes Distribution is Independent Agent (62%) and Direct (38%) Direct in Alabama, Florida and in all states for Podiatric business Dual distribution in DC, Texas and parts of Missouri Q2 2012 Policyholders: ~68,700 2011 Gross Written Premium: $566 million ProAssurance Geographic Profile Broad geographic diversification Locally-based decision-making differentiates ProAssurance by addressing each state’s unique medical/legal challenges 5 ProAssurance Footprint Corporate Headquarters Corporate Headquarters Claims Offices Claims Offices (Birmingham) 2011 Market Share: Top Five 2011 Market Share: Top Five 2011 Market Share: Six-Ten 2011 Market Share: Six-Ten Six Months Ended June 30, 2012 Success Throughout the Insurance Cycle 6 Historical Book Value Per Share Historical Stock Price to 8/31/12 Inception to 6/30/12
